Citation Nr: 0717459	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from an initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for episcleritis, 
claimed as pink eye, on appeal from an initial grant of 
service connection.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for right sciatica.

5.  Entitlement to service connection for headaches secondary 
to episcleritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1984.  
The veteran also reportedly had service in the US Army 
Reserves and also the Army National Guard although 
confirmation of those periods of service is not of record.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of February 2003 from the 
Wichita, Kansas, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2003, the RO granted service connection for 
hypertension and episcleritis.  A 10 percent evaluation was 
assigned for hypertension and a noncompensable rating was 
awarded for episcleritis.  Also, service connection was not 
granted for a bilateral knee disability, right sciatica, and 
headaches secondary to episcleritis.  The veteran has 
disagreed with that decision.

A review of the claims folder indicates that when some of the 
examinations of the veteran for his various claimed 
disabilities were performed in September and October 2002, 
the examiners did not have the benefit of being able to 
review the claims folder, including the veteran's service 
medical records, prior to completion of the examinations.  
The September and October 2002 examinations, based on 
incomplete information, were the basis on which service 
connection and evaluations were assigned.  Moreover, there is 
no indication that the examiners reviewed any post-service 
medical records for any type of treatment for any 
disabilities prior to the September and October 2002 
examinations.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  As the record reflects possible incomplete diagnoses 
and conclusions with respect to the five issues now on 
appeal, the Board believes that thorough and contemporaneous 
medical examinations that take into account the records of 
prior medical treatment (the complete claims folder) so that 
the individual disability examinations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the Board 
issues a determination on the merits of his claim.

Also, the Board notes that there has only been confirmation 
of the veteran's active duty military service stemming from 
1981 to 1984.  DD214s or other personnel records that confirm 
the veteran's service have not been included in the claims 
folder.  Such information is necessary in order to confirm 
that any claimed disability occurred while the veteran was in 
an active-duty status.  If this cannot be determined, then 
service connection may not be able to be granted.  That is, 
eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.1, 3.6 (2006).  As a predicate requirement for a grant of 
VA benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1(d) (2006).  See Selley v. Brown, 6 
Vet. App. 196, 198 (1994).  If the veteran asserts that some 
of the disabilities he is now seeking VA compensation 
therefor began while he was in the US Army Reserves or the 
Army National Guard, then the dates of service must be 
obtained.  Additionally, once they are obtained, a cross-
check must be accomplished with the medical records in order 
to determine whether the claimed disability actually began in 
or was the result of such service.  The Board therefore 
concludes that the claims folder may be incomplete and the 
claim should be returned so that further corroborative 
evidence may be obtained.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and request that he provide clarification 
with respect to the issues now on appeal.  
Specifically, the RO/AMC should ask the 
veteran to specify which disabilities 
began in or are the result of his active 
duty service in the US Army, or are the 
result of his reserve duty in the US Army 
Reserves, or are the result of his 
service in the Army National Guard.  All 
information obtained from the veteran 
should be included in the claims folder.

2.  The RO/AMC is hereby put on notice 
that the veteran served as an enlisted 
person in the US Army, the US Army 
Reserves, and the Army National Guard 
(state unknown).  As such, his official 
records may be located in many different 
locations and that any requests made 
should reference the veteran's social 
security number, his military service 
number, his duty status, and the branch 
of service (USA, USAR, USANG).

The RO/AMC should attempt to verify, 
through official channels, the veteran's 
periods of service in the US Army, the US 
Army Reserves, and the Army National 
Guard.  The National Personnel Records 
Center (NPRC) and the United States Army 
Reserve Personnel Center (ARPERCEN) 
should be contacted, if necessary, as 
should any other potential storage 
facilities noted in M21-1, Part III, 
4.01.

With respect to the veteran's National 
Guard and Reserve records, the RO/AMC 
should contact the Defense Finance and 
Accounting Service (DFAS).  The RO/AMC 
should address its inquiries to DFAS-
CL/PMCAA and/or DFAS Cleveland, Anthony 
J. Celebrezze Federal Building, 1240 East 
9th Street, Cleveland, Ohio 44199-2055.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period of active duty 
service. 
b.  The veteran's period of inactive duty 
for training service, including the 
specific dates trained. 
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the US Army Reserves and 
the Army National Guard.  Copies of the 
veteran's Leave and Earning Statements 
should be obtained and included in the 
claims folder for review. 
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel records should be requested and 
included in the claims folder.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO/AMC should 
inform the veteran that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.

3.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since March 
2002 for his hypertension, eyes, lower 
back, knees, and headaches, and to 
furnish signed authorizations for release 
to the VA of private medical records (to 
include any TRICARE records and other 
medical records possibly located at the 
US Army Medical Facility at Fort 
Leavenworth, Kansas) in connection with 
each non-VA source identified.  The 
RO/AMC should specifically obtain the 
veteran's clinical treatment records from 
the doctors who have treated him.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2006).

4.  Only after all of the veteran's 
medical records and his military records 
have been obtained and included in the 
claims folder, the RO/AMC should arrange 
for the veteran to be examined by 
appropriate specialists, who have not 
previously examined him, and the 
specialists should comment on the 
severity of the veteran's hypertension 
and episcleritis.  The claims folder and 
a copy of this remand are to be made 
available to the examiner to review prior 
to the examination.  Any indicated tests 
and studies should be conducted and all 
findings should be reported in detail.

The rationale for all opinions expressed 
should also be provided.  The claims 
folder and this Remand must be made 
available to the individual examiner for 
review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  The veteran should be scheduled for a 
thorough VA examination in order to 
determine whether the veteran now suffers 
from headaches, right sciatica, and a 
bilateral knee disability.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder must be available to the 
examiner(s), and review of the pertinent 
evidence therein should be noted.  If the 
examiner indicates that he or she did not 
review the claims file, then the 
examination(s) will be determined to be 
inadequate.

The examiner(s) must express opinions as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that that the veteran now 
suffers from headaches, right sciatica, 
and a bilateral knee disability, as a 
result of active service or a service-
connected disability.  In discussing this 
point, the examiner must reference the 
veteran's medical treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it. 

Each examiner should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinion.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of each examination be typed and included 
in the claims folder for review.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



